In Badger v. Jones  Watson, 65 N.C. Rep. 305, it is said that "fordevastavit on the part of the previous administrator, the administrator debonis non ought to recover the value of the goods and effects wasted by an action on the bond of his predecessor." That is decisive of this *Page 137 
case. It is true that in the case cited the administrator de bonis non was allowed to sell the land without a suit upon the bond for the devastavit of personal property; but that was put expressly on the ground that the sureties to the bond were insolvent, which is not alleged in the case before us.
There is no error.
PER CURIAM.                                 Judgment affirmed.